DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 1677712, entitled: VEHICLE VISUAL RECOGNITION DEVICE, filed on 07/12/2019.  Claims 1-8 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an operating mechanism,” “a visual recognition means,” and “a stowing mechanism,” in claim 1.  In addition, claim limitation(s): “a drive means,” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Three-prong analysis:
(A)	The claim limitations: “an operating mechanism,” “a visual recognition means,” and “a stowing mechanism,” in claim 1, and the limitation, “a drive means,” in claim 6, use the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	The term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; 
The limitation, “an operating mechanism,” is recited in claim 1, and provides the function of “electrically operating a visual recognition means.”  The limitation, “a visual recognition means,” provides the function of assisting visual recognition by an occupant of a vehicle.  The limitation, “a stowing mechanism,” provides the function of electrically stowing a housing body.  The limitation, “a drive means,” in claim 6 provides the function of causing the swing body to swing.
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  Neither of the limitations in claim 1 or claim 6 recite sufficient structure, material, or acts for performing the claimed function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torii et al. (U.S. Pat. 4832477).
Regarding claim 1, Torii discloses a vehicle visual recognition device comprising: an operating mechanism 127 that electrically operates a visual recognition means (i.e. mirror) that assists visual recognition by an occupant of a vehicle; and a stowing mechanism (as seen in Fig. 8 below) that electrically stows a housing body (as seen in Fig. 8 below) in which the visual recognition means (mirror) is housed, and wiring 141 that is electrically connected to the operating mechanism 127 and to the stowing mechanism (as discussed in col. 6, lines 31-33), a part of the wiring 141 that has been led into the stowing mechanism and extends as far as the operating mechanism 127 being routed inside the stowing mechanism (as seen in Fig. 8 below).
	Regarding claim 2, Torii discloses the vehicle visual recognition device, where: the stowing mechanism includes: a swing body (as shown in Fig. 8 below) that is connected to the 128 that covers an upper portion of the swing body and that includes a retention portion (shown in Fig. 8 below) that retains the support shaft.
	Regarding claim 3, Torii discloses the vehicle visual recognition device, where: the swing body includes an accommodating member 125 that is covered by the covering member 128; and a lower end of the covering member 128 is fixed to an outer periphery of an upper end portion of the accommodating member 125 (via 132,139).
	Regarding claim 4, Torii discloses the vehicle visual recognition device, where: a placement member 126, at which the operating mechanism 127 is disposed, is provided to the stowing mechanism; and the placement member 126 is integrally formed with the accommodating member 125.
	Regarding claim 5, Torii discloses the vehicle visual recognition device, where part of the wiring 141 is embedded in the placement member 126.  Again, the Examiner notes that Torri discloses that the wiring 141 runs within the housing body and covering member, as seen in Fig. 8.
	Regarding claim 6, Torii discloses the vehicle visual recognition device, where: the stowing mechanism includes a drive means 50 (i.e. motor) that causes the swing body to swing; and the covering member 128 covers an upper portion of the drive means 50 and the swing body (as seen in Fig. 8 below).
	Regarding claim 7, Torii discloses the vehicle visual recognition device, where the covering member 128 includes an escape portion (see channel within retention portion in Fig. 8 141, which has passed in an axial direction through the support shaft, is led inside the stowing mechanism (as seen in Fig. 8, and discussed in col. 6, lines 31-33).
	Regarding claim 8, Torii discloses the vehicle visual recognition device, where wiring 141 that is electrically connected to the operating mechanism 127 is connected inside the stowing mechanism (as shown in Fig. 8 below).


    PNG
    media_image1.png
    557
    681
    media_image1.png
    Greyscale




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Torii et al., the Examiner submits the Notice of References Cited (PTO-892).  US 10797558 to Motomiya et al., US 7533997 to Onuki, US 7290890 to Yoshida et al., and US 5579178 to Mochizuki teach vehicle door mirror devices having adjustment mechanisms with conduit running through the components, and impact absorbing features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832.  The examiner can normally be reached on M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        31-Jul-21

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632